    8:20-cv-00064-BCB-MDN Doc # 69 Filed: 01/19/21 Page 1 of 2 - Page ID # 829




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

YANT TESTING, SUPPLY & EQUIPMENT
CO., a Nebraska Corporation;
                                                                                         8:20CV64
                            Plaintiff,
                                                                                 AMENDED
         vs.                                                              CASE PROGRESSION ORDER

DAVID A. LAKNER, JR., an individual; and
MIDWEST PETROLEUM EQUIPMENT,
LLC,

                            Defendants.

        This matter comes before the Court on the parties’ Joint Motion for Extension of
Deadlines (Filing No. 68). After review of the parties’ motion, the Court finds good cause to
grant the requested extensions. Accordingly,

       IT IS ORDERED that the Joint Motion for Extension of Deadlines (Filing No. 68) is
granted, and the amended final progression order is amended as follows:

               1)    The deadlines for identifying expert witness and for completing expert
                     disclosures 1 for all experts expected to testify at trial, (both retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P.
                     26(a)(2)(C)), are:

                            For the defendants:                   February 16, 2021
                            Plaintiff’s rebuttal:                 March 1, 2021

               2)    The deposition deadline is March 29, 2021.

               3)    The deadline for completing written discovery under Rules 33, 34, 36, and 45 of
                     the Federal Rules of Civil Procedure is March 29, 2021. Motions to compel
                     written discovery under Rules 33, 34, 36, and 45 must be filed by April 12,
                     2021.

                     Note: A motion to compel, to quash, or for a disputed protective order shall not
                     be filed without first contacting the chambers of the undersigned magistrate
                     judge on or before the motion to compel deadline to set a conference to discuss
                     the parties’ dispute, and after being granted leave to do so by the Court.

               4)    The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is April 5, 2021.

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:20-cv-00064-BCB-MDN Doc # 69 Filed: 01/19/21 Page 2 of 2 - Page ID # 830




      5)    The status conference scheduled for February 5, 2021, is cancelled. The trial
            and pretrial conference will not be set at this time. A planning conference to
            discuss case progression, dispositive motions, the parties’ interest in settlement,
            and the trial and pretrial conference settings will be held with the undersigned
            magistrate judge on April 9, 2021, at 11:00 a.m. by telephone. Counsel shall
            use the conferencing instructions assigned to this case to participate in the
            conference.

      6)    The deadline for filing motions to dismiss and motions for summary judgment
            is May 3, 2021.

      7)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      8)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 19th day of January, 2021.

                                                BY THE COURT:

                                                s/Michael D. Nelson
                                                United States Magistrate Judge
